OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ PRESIDENTE SR. HERNANDEZ,
N LA QUE ESTA CONFORME EL JUEZ ASOCIADO SR. HUTCHISON.
No se discute en el presente caso, como así lo afirma con razón la parte demandada en su alegato escrito ante esta Corte Suprema, a quién corresponde la patria potestad sobre los dos niños que son hijos naturales reconocidos por las partes litigantes, pues está fuera de duda que le corresponde al padre, y se trata solamente de las condiciones de su ejer-cicio, o sea de si no obstante corresponder la patria potestad sobre los referidos niños al demandante, tiene éste derecho a (pie le sean entregados por su madre, en cuyo poder se encuentran. Esa es la cuestión legal sometida a la decisión de esta corte.
La demanda jurada fué presentada a la Corte de Distrito de Ponce el 20 de mayo de 1915 por el padre contra la madre en reclamación de la entrega de los hijos naturales de los mis-mos nombrados Jaime y Posa, los cuales, según la alegación de la parte demandante, aceptada por la demandada, tenían en la fecha de la presentación de la demanda siete y dos años y medio de edad, respectivamente, habiendo nacido por tanto Jaime en 1908 y Rosa en 1912. Hay otra niña nombrada María Magdalena, de año y medio, que el demandante no reclama a pesar de haberla reconocido como a los otros dos.
Los referidos niños han vivido desde su nacimiento al calor y en compañía de su madre, atendiendo el padre a su manutención y sostenimiento. El demandante se ha unido en matrimonio legítimo con otra mujer y de esa unión .tiene una niña. La demandada es una mujer honrada y así la con-sidera el demandante.
El caso debe gobernarse por la ley que regía en las fechas del nacimiento de los niños Jaime y Rosa. Tanto en el año de 1908 en que nació Jaime como en el año de 1912 en que *457nació Rosa, regía el artículo 222 del Código Civil Revisado tal como quedó enmendado por la ley de 14 de marzo de 1907; pero criando nació Jaime regía también el artículo 19Ó de dicho código, cuyo artículo fué derogado por la Ley No. 73 de 9 de marzo de 1911, o sea cuando aún no había nacido Rosa.
El artículo 222 enmendado y el 190 a que hemos hecho referencia, dicen así:
“Art. 222. — La patria potestad sobre los hijos legítimos no eman-cipados corresponde, en primer término, al padre, y en ausencia, impedimento legal o muerte de éste, a la madre.
“Los hijos ilegítimos, y los adoptivos menores de edad, estarán bajo la potestad del padre o de la madre que los haya reconocido o adoptado. Si ambos los hubieran reconocido o adoptado, será en ese caso aplicable lo dispuesto en el párrafo primero de este artículo.
“Art. 190. — El padre del hijo ilegítimo deberá sostener a la madre, y al hijo hasta la edad de diez y ocho años, comprendiendo los gastos de la educación para una profesión u oficio, con arreglo a su posición. Si después de los diez y ocho años, el hijo no pudiese trabajar por imperfección física o mental, deberá el padre seguir •sosteniéndole. El sostenimiento consistirá en una pensión mensual ten metálico pagada anticipadamente.”
La expresada ley de 14 de marzo de 1907 al enmendar el artículo 222 del Código Civil Revisado en los términos trans-critos, dejando desde entonces de corresponder la patria po-testad al padre y a la madre conjuntamente según origina-riamente prevenía dicho artículo, ni expresa ni tácitamente derogó el artículo 190; y, por tanto, aunque en virtud de aque-lla ley el demandante Arbona tuviera patria potestad sobre su hijo Jaime en primer término, y a falta del mismo su ma-dre Margarita' Torres, estaba obligado a sostener a la madre y al hijo hasta la edad de 18 años mediante una pensión men-sual en metálico pagada anticipadamente. Tal derecho fné adquirido conjuntamente por la madre Margarita y el hijo' Jaime al amparo del precepto del artículo 190 del Código Civil desde el nacimiento de Jaime en el año de 1908.
Si ese artículo era compatible con el primitivo artículo 222 que reconocía la patria potestad conjuntamente al padre *458y a la madre, no encontramos razón alguna legal para que-deje de ser compatible con el mismo artículo 222 enmendado que reconoce la patria potestad en primer término al padre-y por ausencia, impedimento legal o muerte de éste a la ma-dre. No es la patria potestad de la madre, sino la del padre,, la que origina el derecho creado por el artículo 190. Su apli-cación no tiene el alcance de privar al padre de la patria po-testad confiriéndosela a la madre, y lejos de ello la afirmay ratifica en el padre como antes la afirmaba y ratificaba cuando la patria potestad era reconocida conjuntamente a! padre y a la madre. El artículo 190 regula el ejercicio- del derecho de patria potestad en el padre con relación a la pres-tación de alimentos a sus hijos ilegítimos pero no extingue ni suspende la patria potestad en el padre. Los artículos-235 y 236 del Código Civil se refieren a privación o suspen-sión del derecho de patria potestad, y no son aplicables, por-tante, al presente caso, el cual, con relación al niño Jaime,, debe gobernarse por la doctrina que esta corte estableció y aplicó en el caso de Vargas v. Gispert, 15 D. P. R. 141.
Ciertamente que la ley de 9 de marzo de 1911 derogó el' artículo 190 del Código Civil; pero ésa ley no puede tener-efecto retroactivo, según el artículo 3 del mismo código preceptivo de que las leyes no tendrán ese efecto sino dis-pusieren expresamente lo contrario, no pudiendo en caso al-guno el efecto retroactivo de una ley perjudicar los derechos adquiridos al amparo de una legislación anterior. La ley-de 9 de marzo de 1911 no tiene cláusula de efecto retroactivo, y por otra parte la demandada Margarita Torres y su hijo Jaime habían adquirido al amparo del artículo 190 un dere-cho de que no podían ser privados.
La sentencia apelada en cuanto afecta al niño Jaime está-, ajustada a derecho.
Por lo que toca a la- niña Rosa, • cuando ésta nació en el: año de 1912 había sido ya derogado por la ley de 9 de marzo-de 1911 el artículo 190 del Código Civil que hemos estimado-aplicable al niño Jaime; pero como en virtud de dicha ley *459el artículo 190 fue sustituido por el 134 del Código Civil Español, según el cual el hijo natural tiene derecho a llevar el apellido del .que lo reconoce, a recibir alimentos del mismo y a percibir la porción hereditaria correspondiente, sin que exprese la forma en que el hijo debe recibir los alimentos,, opinamos que a la corte incumbe en uso de sus facultades discrecionales, precisar y determinar si en un caso como el presente la niña debe ser entregada al padre para que éste cumpla los deberes que le impone la patria potestad, o si para el mismo fin debe dejarse en poder de' la madre.
Debemos tener en cuenta que el artículo 223 del Código-Civil al fijar los efectos de la patria potestad respecto a las-personas de los hijos, parece referirse a un estado normal en que el hombre y la mujer vivan bajo un mismo techo con sus hijos, sean éstos legítimos o naturales, en un hogar co-mún. Ese artículo dice así:
“Art. 223. — El padre y la madre tienen, respecto de sus hijos no-emancipados :
“1. El deber de alimentarlos, tenerlos en su compañía, educarlos e instruirlos con arreglo a su fortuna, y representarlos en el ejercicio-de todas las acciones que puedan redundar en su provecho.
“2. La facultad de corregirlos y castigarlos moderadamente o de una manera razonable.”
Por la ley de 14 de marzo de 1907 se enmendó el artículo-222 primitivo del Código Civil reformado, restableciendo el artículo 154 del Código Civil Español que reconocía la patria potestad al padre y en su defecto a la madre, pero el artículo-223 quedó en vigor en los mismos términos que estaba redac-tado, reconociendo derechos al padre y a la madre respecto de sus hijos no emancipados, sin consignar la limitación de-que la madre había de tener esos derechos en defecto del’ padre, como ordenaba el artículo 155 del Código Civil Espa-ñol, concordante del 223 ya transcrito del- revisado.
Perturbada o disuelta la vida común del matrimonio por-demanda o sentencia de divorcio, establece el Código Civil revisado en su artículo 166, que si hubiese hijos del matrimo-*460nio cuyo cuidado provisional pidieran' ambos cónyuges, sean puestos bajo el cuidado de la mujer mientras el juicio se sus-tancie y decida, a menos que concurran razones poderosas .a juicio de la. corte de distrito para privar a la mujer del •cuidado de sus Rijos en todo o en parte; y para el caso de liaberse decidido la demanda de divorcio ordena el artículo 175 que los menores sean puestos bajo el cuidado y patria potestad de la parte que lo hubiese obtenido, teniendo dere-■cho el otro cónyuge a continuar las relaciones de familia con :SUS hijos.
Para el caso de relaciones ilícitas terminadas de hombre y mujer con hijos naturales procreados durante esas relaciones, expresamente nada provee la legislatura y nos parece contraria a la razón natural y a la equidad la teoría •de negar a la madre natural toda clase de derechos mientras viva el padre que ha reconocido la prole en aquélla habida, y otorgar al padre natural que sin razón alguna abandona •■a la mujer en quien ha procreado hijos, privilegios que no tiene el hombre que engendra hijos dentro del matrimonio ;y abandona a su legítima esposa. Semejante teoría condu-ciría al absurdo de reconocer a un padre más desnaturali-zado que natural, el derecho de arrancar a un hijo recono-cido de los brazos de su madre, en los primeros días de su •existencia en que necesita ser lactado.
Ni la preferencia del padre sobre la madre para el ejer-cicio de la patria potestad establecida por el artículo 222 •del Código Civil Revisado, enmendado por la ley de 14 de marzo de 1907, abona por si sola la pretensión del deman-dante sobre entrega de su hija Rosa. Comentando Scaevola el artículo 154 del Código Civil Español, similar al 222 del nuestro, se expresa en los siguientes términos:
‘ ‘ El Código Español, de acuerdo con la mayoría de los extranjeros, ■concede la preferencia al padre sobre la madre en el ejercicio de la patria potestad. La madre es, sin embargo, igual al padre en el “ejercicio de algunos derechos y en el cumplimiento de ciertos deberes inherentes, a la patria potestad. La alimentación de los hijos, el te-*461nerles en su compañía, la corrección y castigo en el hogar doméstico, la. percepción de los frutos, son comunes al padre y a la madre. La preferencia del padre se manifiesta en la representación legal de los hijos. Esto es lo que quiere decir la ley: que el padre asume por com-pleto la personalidad jurídica de las leyes, íntegra, sin compartirla con la madre. Esta facultad es la que la madre puede sólo ejercer en defecto del padre; es decir, por muerte, ausencia o alguno de los casos comprendidos en los artículos 169, 170 y 171.”
Y más adelante, comentando el mismo Scaevola el artículo 155 del Código Civil Español, concordante con el 223 del Revi-sado, añade:
“El artículo 155 del código, al enumerar los derechos y deberes de los padres respecto de la persona de sus hijos, les atribuye y señala respectivamente el padre, y en su defecto la madre. Pero, si bien se mira, se ve que no hay siempre tal primacía o preeminencia respecto de algunos de los efectos de la patria potestad. La obligación de ali-mentar a los hijos es de cargo de la sociedad de gananciales, según el número 5o. del artículo 1408. Los hijos han de estar en compañía de los dos padres, no en la de uno de éstos, porque los cónyuges, con-forme al artículo 55, están obligados a vivir juntos. De la facultad de corregir y castigar moderadamente a los hijos no cabe duda que puede usar también la madre. Goza, sí, de preeminencia el padre en lo que afecta a la representación legal de los hijos, a la corrección es-tablecida en el artículo 156 y en la administración de los bienes, es decir, en lo que no atañe a la enseñanza de la familia. ’ ’
. No es posible sentar como principio absoluto e inflexible que el hijo natural Raya de vivir con el padre que lo Ra reco-nocido y ejerce sobre él el derecRo de patria potestad. Las condiciones del ejercicio de ese derecRo deben regularse por las cortes, según las circunstancias especiales de cada caso, sin olvidar nunca que la patria potestad según nuestro dere-cRo actual no es un beneficio para el padre o para la madre sino para el niño que de ella necesita.
La niña Rosa al ser reclamada su entrega por el deman-dante, contaba solamente dos años y medio de edad y nece-■sita aún, como es natural en tan tierna edad, los cuidados amorosos y solícitos desvelos de la madre que le dió el ser. *462Esa niña lia vivido siempre con su madre, a quien natural-mente ña de profesar más cariño que al padre. La mora-lidad actual de la madre es reconocida por el padre. El ma-trimonio legítimo del padre en el que ya ña procreado una niña ña de traer dificultades de orden moral para el soste-nimiento de las relaciones de la' madre con la Rija. Habida consideración a esas circunstancias especiales, se está en el caso de negar al demandante el derecño de separar la niña de la madre, bajo cuya compañía y amparo debe continuar, sin perjuicio de modificar esa resolución- cuando motivos ra-zonables así lo aconsejen. Con ello no se priva al padre bajo ningún concepto de condición alguna esencial al derecño de patria potestad.
Procede confirmar la sentencia apelada en cuanto al niño Jaime y revocarla en cuanto a la niña Rosa, quedando deses-timada la demanda en todas sus partes.